Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Upon further consideration, claim 22 recites “the blowing agent composition is present in the foam-forming composition in an amount sufficient to make a foam having a core foam density of 1.50 to 1.80 lb/ft3”. It is unclear whether the limitation is meant to actually limit the rigid foams to those that have a density of 1.50 to 1.80 lb/ft3 or if the limitation only pertains to the amount of blowing agent composition. It is generally unclear whether “a foam” within the limitation is meant to refer back to “the rigid foam” or it is supposed to refer to some other foam composition. If the latter, the scope of the claim would appear to be indefinite since the method/foam formulation that is meant to be the standard to assess “in an amount sufficient to make a foam having a core foam density of 1.50 to 1.80 lb/ft3” is not defined within the claims or the specification, since foam density can change substantially depending on foaming conditions or other foam ingredients. Accordingly, it is concluded the limitation at issue renders the claim indefinite. This issue can be resolved by clearly setting forth the limitation pertains to the obtained rigid foam (e.g. “wherein the rigid foam has a core foam density of 1.50 to 1.80 lb/ft3”). 
As claims 23, 24, 28, and 30 depend from claim 22, they are rejected for the same issue discussed above. 
Claim Rejections - 35 USC § 103
Claims 22-24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Polymeric Foams: Mechanisms and Materials) in view of Singh ‘764 (WO 97/21764).
Regarding Claims 22 and 30, Lee teaches polyisocyanurate faced foam laminates comprising rigid polyisocyanurate foam with facing material adhered to surface (see Pages 278-279, Figure 7.9; also discussion concerning laminates at Page 280-281). Lee teaches in the building construction industry, insulation thicknesses of 2-20 cm is typically used (Pages 280-281), equivalent to about 0.8-7.9 inches. Such a thickness range overlaps what is claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Lee suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Lee. See MPEP 2123.
Lee differs from the subject matter claimed in that the particular polyisocyanurate foam with particular blowing agent/LTTR characteristics is not described. Singh ‘764 is directed toward the production of rigid polyurethane foams using isopentane and pentane as blowing agents (Abstract), which are useful as a thermal insulation medium for use in building materials and in the construction industry (Page 1, Lines 11-17). Singh ‘764 teaches the use of the pentane/isopentane mixtures within the foams procures superior long term insulation characteristics with zero ozone depletion potential (Page 4, Lines 1-16). It would have been obvious to one of ordinary skill in the art to utilize the foams of Singh ‘764 within the panels of Lee because doing so would provide excellent long term insulation characteristics and zero ozone depletion potential as taught by Singh ‘764. 
Singh ‘764 teaches examples where the blowing agent composition comprises water, pentane, and isopentane (Table 4). Example 13 illustrates a foam with 5.66 wt% Singh ‘764 describes using 0.05-2 wt% of carbon dioxide generating agent (i.e. water) (Page 10, Lines 10-15) and 2-15 wt% of pentane blowing agents (Page 5, Line 17 to Page 7). Such ranges encompasses the same quantities of blowing agent used within the specification (see for instance the 0.1 wt% of water and 5.63 wt% of pentane blowing agents used within the Examples of the instant specification). Since Singh ‘764 describes the same quantities of blowing agents, and given that a lower density foam would be expected with a higher quantity of blowing agent and vice versa, the position is taken that the express teachings of Singh ‘764 describe blowing agent amounts that, at the very least, would overlap those “sufficient to make a foam having a core foam density of 1.50 to 1.80 lb/ft3” in the absence of evidence to the contrary. 
Although not describing the condensation temperature of the blowing agent, the instant specification clearly indicates at ¶ 116 “It is apparent from Table 8 that the most suitable blend of blowing agents to make the second polyisocyanurate faced foam laminate at the targeted density would include isopentane as the primary blowing agent in combination with n-pentane since this mixture allows the highest total blowing agent concentration in the foam with a targeted core density of about 1.68 lb/ft3 where condensation of the blowing agent composition would not occur above the optimal foam insulation mean temperature inflection temperature range between 40 °F. (4.4 °C.) and 30 °F. (-1.1 °C.)”. Since Singh ‘764 describes the same blowing agents being used in Singh ‘764 does not probe LTTR,  the foams of Singh ‘764 use the exact same polyol (PS-2352), the exact same polyisocyanate (polymeric MDI), and the exact same blowing agents (water, pentane, and isopentane) as the examples of the instant specification (Table 4 and Page 16, Lines 1-2). As discussed above, Singh ‘764 is seen to suggest blowing agent amounts that are consistent with what is claimed. Since Singh ‘764 obviates the creation of foams that are substantially similar, if not identical, in structure to what is presently claimed and described within the specification, and identical compositions cannot have mutually exclusive properties, it is concluded that the foams obviated by Singh ‘764 would necessarily exhibit the same LTTR characteristics in the absence of evidence to the contrary. 
Regarding Claims 23 and 24, Example 13 of Singh ‘764 uses 31 wt% of aromatic polyester polyol (PS 2352) and 55 wt% of poymeric MDI (Rubinate 1850) (Table 4). See also Singh ‘764’s express teaching that 35-65 wt% of polyisocyanate can be used at Page 9, Lines 1-9, which overlaps the range claimed.  It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Singh ‘764 suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Singh ‘764.
Claims 22-24, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. 10,428,170) in view of Lee (Polymeric Foams: Mechanisms and Materials).
Regarding Claim 22-24, 28 and 30, Singh teaches polyisocyanurate foams (Abstract) and describes Examples where polyisocyanurate faced foam laminates comprising rigid foam are prepared via reacting a polyisocyanurate foam-forming composition comprising aromatic polyester polyol, polymeric MDI, a blowing agent comprising water and a mixture of n-pentane and isopentane (Col. 10, Lines 20-64; see materials spanning Col. 8, Line 64 to Col. 10, Line 16 and the foam formulations of Tables 1-6). Singh teaches creating foam laminates in a mold lined on both sides with facer (Col. 10, Lines 30-40), therefore suggesting facing material adhered to major surfaces of rigid foam. See also Col. Lines 56-59 where Singh discusses various foam laminates with facing materials. 
Singh describes particular embodiments comprising 30.8 wt% aromatic polyester polyol, 59.6 wt% polymeric MDI, water, 3.34 wt% of n-pentane, and 3.34 wt% of isopentane (~6.7 wt% total) to achieve a foam having a core density of 1.69 lb/ft3 (see Example 27 of Table 5; Col. 10, Lines 50-51). Pentane and isopentane both have a boiling point of at least 20 degrees C (¶ 71 of the specification).
Singh teaches 2-20 wt% of hydrocarbon blowing agent that can be a blend of isopentane and n-pentane at a ratio of 80:20 to 20:80 (Col. 4, Lines 47-58; Col. 5, Lines 9-23). Singh teaches ranges which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Singh suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Singh. See MPEP 2123.
Although not describing the condensation temperature of the blowing agent, the instant specification clearly indicates at ¶ 116 “It is apparent from Table 8 that the most suitable blend of blowing agents to make the second polyisocyanurate faced foam laminate at the targeted density would include isopentane as the primary blowing agent in combination with n-pentane since this mixture allows the highest total blowing agent concentration in the foam with a targeted core density of about 1.68 lb/ft3 where condensation of the blowing agent composition would not occur above the optimal foam insulation mean temperature inflection temperature range between 40 °F. (4.4 °C.) and 30 °F. (-1.1 °C.)”. Since Singh
Although not describing LTTR values, Singh describes foams using the same type of polyol (aromatic polyester polyol), the same polyisocyanate (polymeric MDI), and the same blowing agents (a mixture of water, n-pentane, and iso-pentane) in the same concentrations as claimed/described in the present application to procure polyisocyanurate foams having the same density. Since Singh suggests foams that appear to be no different in structure than what is claimed, it is concluded such foams would necessarily exhibit the LTTR properties claimed in the absence of evidence to the contrary.
Singh indicates such foams are useful for the building industry (Col. 1, Line 24 to Col. 2, Line 15), but differs from the subject matter claimed in that a preferred foam thickness is not described. Lee discusses polyisocyanurate foam laminates used in the building/construction industry (see “Introduction”). Lee teaches thicknesses of 2-20 cm (equivalent to about 0.8-7.9 inches) are typical for roof/building panels (see section 7.3.2.4). Accordingly, it would have been obvious to one of ordinary skill in the art to create foam panels from Singh’s polyisocyanurate foams having thicknesses spanning about 0.8-7.9 inches because doing so would result in insulation panels with thicknesses useful for the building/construction industry as taught by Lee. Alternatively, Lee teaches polyisocyanurate foams are ideally suited for insulation panels since they require the smallest thickness of all available insulation materials to achieve a desired thermal insulation performance (Page 280). It seems clear that the thickness of polyisocyanurate foam layer in insulation panels is an art-recognized result effective variable since changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable polyisocyanurate foam thicknesses within the scope of the present claims so as to produce desirable insulation characteristics in building panels.
Claims 22-24, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh ‘962 (U.S. 6,319,962) in view of Letts (U.S. Pat. No. 7,612,120).
Regarding Claims 22-24, 28, and 30, Singh ‘962 teaches polyisocyanurate foams (Abstract) and describes examples where laminate boards are produced with facer (Col. 9, Lines 31-40). Singh ‘962 teaches the boards can be up to 7.9 inches thick (Col. 9, Line 35), which suggests foam thicknesses that overlap what is claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Singh ‘962 suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Singh ‘962. See MPEP 2123.
Singh ‘962 teaches examples using 29.1 wt% of aromatic polyester polyol (Terate 254) and 57.5 wt% of polymeric MDI polyisocyanate (Rubinate 1850) to produce foams having a density of 1.7 lb/cuft (Table 1; Col. 8, Lines 64-67; Col. 9, Lines 29-30). The foams of Singh ‘962’s examples use combinations of water (0.15 wt%), cyclopentane, and isopentane (Table 1). Singh ‘962 indicates the hydrocarbon blowing agents used are preferably isopentane, n-pentane, cyclopentane, or mixtures thereof Singh ‘962 differs with respect to the subject matter claimed by the use of a combination of isopentane and n-pentane in particular amounts.
Letts also pertains to the production of polyisocyanurate insulation foams (Abstract) and notes particular blends of isopentane and n-pentane give insulation boards with useful insulating efficiency and not susceptible to dimensional instability concerns associated with cyclopentane (Col. 2, Lines 7-20). It would have been obvious to one of ordinary skill in the art to utilize the isopentane/n-pentane mixtures of Letts within the polyisocyanurate foam compositions of Singh ‘962 because doing so would provide useful insulating efficiency without susceptability to dimensional instability that is associated with cyclopentane as taught by Letts.
Letts teaches the ratio between isopentane and n-pentane is preferably 2.7:1 to 2.3:1 (Col. 4, Line 44), equivalent to 73:27 to 70:30. Pentane and isopentane both have a boiling point of at least 20 degrees C (¶ 71 of the specification). Given Singh ‘962 teaches the hydrocarbon blowing agent should be 2-20 wt% based on the weight of reaction system (Col. 4, Lines 40-44), the combination of references would suggest concentrations that overlap what is claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the prior art suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the prior art. See MPEP 2123.
Although not describing the condensation temperature of the blowing agent, the instant specification clearly indicates at ¶ 116 “It is apparent from Table 8 that the most 3 where condensation of the blowing agent composition would not occur above the optimal foam insulation mean temperature inflection temperature range between 40 °F. (4.4 °C.) and 30 °F. (-1.1 °C.)”. Since the prior art suggests using an identical blowing agent composition to create foams of the same density, it is concluded such blowing agents necessarily exhibit condensation within the claimed temperature range absent evidence to the contrary. 
Although not describing LTTR values, it is noted the foams of Singh ‘962 are described as nonetheless possessing favorable long-term thermal characteristics (see for instance foam #4, which exhibits a R value of 1/0.163 = 6.13 ft2 hr deg F/BTU inch after two months). It is also noted Letts expressly teaches substantially the same hydrocarbon blowing agent combination of 2.7:1 to 2.3:1 isopentane:pentane (Col. 4, Line 44), equivalent to 73:27 to 70:30. Letts expressly teaches the blowing agent composition give useful insulating efficiency despite the substantial absence of cyclopentane, which is known to deleteriously impact long-term R values (Col. 2, Lines 7-20; Col. 1, Lines 35-44). Moreover, the combination of reference is suggestive of foams using the same type of polyol (aromatic polyester polyol), the same polyisocyanate (polymeric MDI), and the same blowing agents (a mixture of water, n-pentane, and iso-pentane) in the same concentrations as claimed/described in the present application to procure polyisocyanurate foams having the same density. Given .
Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. 
Applicant argues Singh does not describe the ratio of pentane and isopentane as result effective variables. This is not found persuasive as the rejection is not reliant on a rationale concerning the optimization of pentane/isopentane ratios. Rather, Singh plainly teaches isopentane and n-pentane at a ratio of 80:20 to 20:80 (Col. 4, Lines 47-58; Col. 5, Lines 9-23), which overlaps the range claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05
Applicant argues the ranges of Singh are broad and therefore, one of ordinary skill would not have a reasonable expectation of success. This is not found persuasive. The Examiner maintains the express teachings of Singh suggests pentane:isopentane ratios that plainly overlap what is claimed. Therefore, the use of such ratios would have been obvious in the absence of a showing that the blowing agent amounts are critical. Moreover, since Singh expressly teaches 80:20 to 20:80 can successfully procure polyisocyanurate foam formulations, one of ordinary skill would have a reasonable expectation of success in using such ratios. Obviousness does not require absolute 
Applicant also argues the blowing agent composition of claims is critical, namely that favorable long term thermal insulation (LTTR values) is achieved. This is not found persuasive as Applicant’s observations are not seen to hold significance with respect to what is already known and expected within the art. See for instance Singh ‘764 (WO 97/21764) who expressly teaches mixtures of isopentane and pentane were already known to procure favorable long term thermal insulation characteristics (Abstract; Page 4). Even the particular blowing agent combination of the specification (70:30 isopentane:n-pentane) was already known in the art as taught by Letts (U.S. Pat. No. 7,612,120) (Abstract; Col. 4, Line 44). Letts also implies such blowing agent combinations are conducive toward long term insulation characteristics (Col. 2, Lines 7-20; Col. 1, Lines 35-44). Applicant’s observations are not seen to hold significance over what would ordinarily be expected to the extent that such observations can be seen to be “unexpected”. 
Even arguendo if such results are unexpected, Applicant has not provided any comparison with the closest prior art (see Singh (U.S. 10,428,170); see also the blowing agent mixtures expressly taught by Letts). The claims at issue are also not commensurate in scope with the evidence relied upon in support of Applicant’s allegation of unexpected results. The specification only provides a single specific foam formulation. The evidence fails to illustrate the results Applicant alleges to be unexpected occurs throughout the scope of the claim, inclusive of polyol materials, blowing agent identities and contents, and densities. One of ordinary skill would be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764